Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang (U.S. Patent No. 10,098,734).
Regarding claim 1, Hoang discloses a valved stent comprising an inflow end (426), an outflow end (as shown in Fig. A, derived from Fig. 35), a waist portion (as shown in Fig. A) being concavely formed near the inflow end (426), as this shape helps to determine and limit a position of the valved stent (410; col. 6, lines 64-67), and a connecting portion (as shown in Fig. A) being disposed at the outflow end (as shown in Fig. A) and used for being connected with a delivery system (col. 17, lines 45-49). Additionally, as the claims contain a substantial amount of functional language ("to determine and limit a position of the valved stent" and “used for being connected with a delivery system”), applicant is 

    PNG
    media_image1.png
    481
    592
    media_image1.png
    Greyscale

Regarding claim 2, Hoang discloses the valved stent according to claim 1. Additionally, the outflow end (as shown in Fig. A) has a variable diameter as it encompasses a region of the valved stent which varies in size. The diameters of the widest area of the outflow end (as shown in Fig. A) and of the inflow end (426) can be between 28 mm and 32 mm (col. 17, lines 31-33; col. 7, lines 29-39), which is within the range of 18 mm to 50 mm, and which indicates that the inflow end (426) and the outflow end (as shown in Fig. A) can have a same diameter.
Regarding claim 3, Hoang discloses the valved stent according to claim 1. Additionally, the outflow end (as shown in Fig. A) has a variable diameter as it encompasses a region of the valved stent which varies in size. The diameters of the widest area of the outflow end (as shown in Fig. A) and of the inflow end (426) can be between 28 mm and 32 mm (col. 17, lines 31-33; col. 7, lines 29-39), which 
Regarding claim 4, Hoang discloses the valved stent according to claim 1, wherein the connecting portion (as shown in Fig. A) is a lug, and the connecting portion is hooked with the delivery system in the form of a snap fastener (col. 17, lines 31-33 and 45-49; Fig 30). Additionally, it is noted while the snap fastener as disclosed by Hoang matches the limitations of the one disclosed by the instant application and interpreted in light of the specification, the snap fastener of the instant application is not what would commonly be interpreted as a snap fastener which would involve a large protrusion fitting (i.e. snapping) into a smaller orifice. Different terminology may be more suitable.
Regarding claim 5, Hoang discloses the valved stent according to claim 1, wherein the valved stent (410) is made from Nitinol (col. 17, lines 31-33; col. 6, lines 21-22), which is a superelastic alloy and a shape memory alloy.
Regarding claim 6, Hoang discloses a heart valve (410) comprising a valve body (414 and 442), a skirt edge (449) and the valved stent (412) according to claim 1, the valve body (414 and 442) being disposed on an inner side of the valved stent (412), the skirt edge (449) being an elastomer (col. 19, line 60 – col. 20, line 12), the elastomer being coupled to the valve body (col. 19, lines 54-56) and disposed on a peripheral wall of the valved stent (412) for sealing a periphery of the valve (col. 19, lines 10-26).
Regarding claim 7, Hoang discloses the heart valve according to claim 6, wherein an inner skirt is formed by a portion of the skirt edge (449) that is attached along an inner peripheral wall of the valved stent (412), an outer skirt is formed by a portion of the skirt edge (449) that is attached along an outer 
Regarding claim 8, Hoang discloses the heart valve according to claim 7, wherein the skirt edge (449) is folded outwardly along the inflow end (426) of the valved stent outwardly (Fig. 38; col. 19, lines 32-39 and 47-50).
Regarding claim 9, Hoang discloses the heart valve according to claim 6, wherein the valve body (414 and 442) and the skirt edge (449) are attached to the valved stent (412) via sutures (col. 18, lines 17-21; col. 19, lines 54-57). The valve body (414 and 442) and the skirt edge (449) would therefore have corresponding suture holes, even if these holes are formed in the process of inserting the suture. Additionally, as the claims contain a substantial amount of functional language ("for guiding sutures to suture the valve body and the skirt edge”), applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. The use of the suture holes for guiding sutures to suture the valve body and the skirt edge is considered functional and therefore does not limit the structure of the claimed device.
Regarding claim 10, Hoang discloses the heart valve according to claim 7, wherein the valve body (414 and 442) comprises three valve leaflets (col. 17, lines 63-64; Fig. 35), commissures (as shown in Fig. A) of the three valve leaflets are centrally engaged to one another (Fig. 35), and opposite ends of the commissure (as shown in Fig. A) in each valve leaflet are fixed on the inner skirt (Fig. 33).
Regarding claim 11, Hoang discloses the heart valve according to claim 6, wherein a plurality of fixation sites (as shown in Fig. A) for suturing the valve body (414 and 442) are formed on a peripheral side of the valved (412) stent near the outflow end (as shown in Fig. A).
Regarding claim 12, Hoang discloses the heart valve according to claim 10, wherein the valve leaflets and the skirt edge are made from an animal pericardium or a polymeric material, as the valve leaflets are made from an animal pericardium (col. 17, line 66 – col. 18, line 3) and the skirt edge (449) is made from a polymeric material (col. 19, lines 60-64).
Regarding claim 13, Hoang discloses the heart valve according to claim 12, wherein the animal pericardium comprises a bovine pericardium (col. 17, line 66 – col. 18, line 3).
Regarding claim 14, Hoang discloses the heart valve according to claim 12, wherein the polymeric material comprises one or more of polyethylene terephthalate or polytetrafluoroethylene (col. 19, lines 60-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        2/24/21